Citation Nr: 0213881	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  01-05 107	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an extension of a temporary total rating, 
awarded under 38 C.F.R. § 4.30, from December 11, 2000, to 
February 28, 2001.  

2.  Entitlement to an increased rating for residuals of a 
right medical meniscectomy, currently rated 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel
INTRODUCTION

The appellant had active military service from May 1976 to 
May 1979.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision by the Department of 
Veterans Affairs (VA) Boston, Massachusetts, Regional Office 
(RO).  


FINDINGS OF FACT

1.  The appellant is service-connected for residuals of a 
right medial meniscectomy, for which he underwent 
arthroscopic surgery on December 11, 2000.  

2.  The appellant's right knee surgery in December 2000 
required convalescence to May 16, 2001.  

3.  The appellant's residuals of a right medial meniscectomy 
are manifested by moderate instability and subluxation, 
degenerative changes, painful limitation of motion that 
results in functional impairment, and tender scarring.  


CONCLUSIONS OF LAW

1.  The criteria for extending a temporary total rating for 
convalescence following December 2000 right knee surgery to 
May 16, 2001 are met.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.30 (2001).  

2.  The criteria for a rating greater than 20 percent for 
residuals of a right knee meniscectomy, based on instability, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. Part 4, Diagnostic Code 5257 (2001).  

3.  The criteria for a separate 20 percent rating for 
residuals of a right knee meniscectomy, based on arthritis 
and painful motion that result in functional impairment, are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. Part 4, Diagnostic Codes 5003, 5010, 5260, 5261 
(2001).  

4.  The criteria for a separate 10 percent rating for 
residuals of a right knee meniscectomy, based on painful and 
tender scarring, are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. Part 4, Diagnostic Code 7804 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001.  66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the appellant has been 
notified in the April 2001 and September 2001 rating 
decisions, the May 2001 statement of the case (SOC) and the 
September 2001 supplemental statement of the case (SSOC) of 
the evidence necessary to substantiate his claims for an 
extension of a temporary total rating and an increased rating 
for his right knee disability, and of the applicable laws and 
regulations.  Additionally, along with a copy of the rating 
decisions, the appellant was sent a VA Form 4107 that 
explained his rights in the VA claims process.  Finally, from 
his discussions and testimony at his Board hearing, it is 
clear that he realized what evidence was necessary for him to 
obtain and what evidence the VA would acquire.  Though he 
indicated that he would submit additional information from 
the McGuiness house and Dr. Harris, the latter report was 
already of record and key to his claim.  The McGuiness house 
records would not be relevant as to either issue before the 
Board because he was housed there during his convalescent 
period (he was in receipt of a temporary total rating) and 
was discharged from there prior to expiration of that 
temporary total rating.  Therefore, it would not be relevant 
to the post-convalescent rating or for extending the period 
of convalescence.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The Board 
concludes that the discussions in the rating decision, the 
SOC, and the SSOCs, and his Board hearing, adequately 
informed the appellant of the evidence needed to substantiate 
his claim and complied with VA's notification requirements 
that are set out in 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The record 
shows that the RO has secured the appellant's service medical 
records and VA and private medical treatment records since 
service, including those pertaining to his December 2000 
right knee surgery.  Further, in keeping with the duty to 
assist, the appellant was provided an examination of his 
right knee at a VA orthopedic clinic in February 2001 and a 
VA fee-basis examination in June 2001.  The appellant has not 
identified any additional records that may still be 
outstanding (other than the previously discussed McGuiness 
house records).  The Board notes that he presented testimony 
regarding his claims at a Travel Board hearing held in 
February 2002.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).
I.  Temporary Total Rating

The appellant asserts that December 2000 VA arthroscopic 
surgery for his service-connected right knee disorder 
required a period of convalescence beyond February 28, 2001, 
and, therefore, an extension is warranted for the temporary 
total rating assigned because of the surgery.  

VA medical records show that the appellant had a history of 
multiple right knee surgeries, including complete excision of 
the right lateral meniscus, prior to the December 11, 2000, 
hospitalization for right knee arthroscopy.  The December 
2000 arthroscopy revealed an intact medial compartment, a 
moderately diseased patellofemoral joint, and grade IV 
changes on the lateral femoral condyle and lateral tibial 
plateau, with an absent lateral meniscus.  A partial 
synovectomy was performed. 

On February 7, 2001, the appellant was seen at a VA 
orthopedic clinic for follow-up evaluation of his December 
2000 surgery.  It was noted that he had experienced a 
complication during his convalescence at the Barbara McGinnis 
House when a leg of a chair in which he was sitting snapped, 
causing him to be thrown to the floor and resulting in a blow 
to his right knee.  Following the fall, he had been seen at 
the orthopedic clinic emergency room, where examination and 
X-rays had revealed no fracture, or the need for additional 
therapy beyond that required for recovery from his 
arthroscopy.  The orthopedic specialist (Dr. Harris) who 
examined the appellant on February 7, 2001, opined, in a 
February 27, 2001 report, that the veteran's right knee 
disability had begun as complete on December 11, 2000, 
persisted currently, and probably would persist for some time 
in the future.  The specialist next saw the appellant on May 
16, 2001, at which time the appellant indicated that his 
right knee continued to bother him.  It was reported that he 
wore a Don-Joy brace on his right knee for stabilization and 
continued to use a cane in his left hand when walking any 
distance.  He indicated that he was able to walk about 500 
yards before he had to sit down, and that at all times the 
knee was at least a 3 or 4 out of 10 for discomfort, which 
was fairly diffuse over the knee.  A May 17, 2001, notation 
in the outpatient records stated that as of May 16, 2001, the 
appellant was released from convalescence and able to return 
to his usual status.  

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that treatment of a service-connected disability 
resulted in any of the following: (1) Surgery necessitating 
at least one month of convalescence; (2) Surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement or 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) Immobil-ization by cast, without 
surgery, of one major joint or more..  38 C.F.R. § 4.30.  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

The Board has determined that there is an approximate balance 
between the positive and negative evidence as to whether the 
appellant required convalescence following his December 2000 
surgery beyond February 28, 2001.  Because a veteran is 
extended the benefit of the doubt when the evidence is in 
equipoise, under 38 U.S.C.A. § 5107(b), the Board finds that 
the clinical findings subsequent to the December 2000 right 
knee surgery and the medical opinions by the VA orthopedic 
specialist in February 7, 2001, and May 16, 2001, demonstrate 
that the temporary total rating assigned from December 11, 
2000, to February 28, 2001, should be extended to May 16, 
2001.  

I. Right Knee Disability

The appellant argues that his residuals of a right medial 
meniscectomy are more severely disabling than currently 
evaluated, thereby warranting a higher rating.  

Service medical records show that the appellant sustained a 
right knee injury when he dropped an iron pipe on the knee in 
July 1979.  He subsequently underwent a right medial 
meniscectomy in October 1979.  

Postservice medical evidence shows that the appellant has 
undergone several surgeries on his right knee, with the most 
recent being the above mentioned December 2000 surgery.  X-
rays of the right knee taken at a May 1999 fee-basis 
examination showed degenerative arthritis in the knee.  

The February 2001 evaluation by a VA orthopedic specialist 
revealed that the appellant was not in any acute distress, 
although he walked with a cane in his left hand, protecting 
his right lower extremity.  His right knee hyperextended by 
2-3 degrees while flexing to 120 degrees.  There were no 
effusions, but palpable osteophytes were noted all about the 
tibial and femoral joint lines.  He was stable in extension 
and at 30 degrees with a slightly positive Lachman's and 
anterior drawer tests.  The diagnosis was moderately severe 
degenerative arthritis, mostly in the lateral compartment.  
The examiner stated that the appellant had some limit of 
activity related to pain in his right knee, particularly on 
weight-bearing, but was not a candidate for a total knee 
replacement because of his age.  

The May 16, 2001, VA outpatient record noted that extension 
in the right knee was to about -5 degrees, while flexion was 
to at least 120 degrees.  There was very slight varus with 
extension, scant effusion, and many palpable osteophytes, as 
well as some soft tissue swelling.  The knee was stable in 
full extension, but at 30 degrees of flexion there was both a 
"jog" of medial laxity and 3 to 5 mm of lateral laxity to 
valgus and varus stress.  Lachman's test and McMurray sign 
were both negative.  The assessment was advanced degenerative 
joint disease of the right knee.  Because he was considered 
too young for a total knee replacement, he was continued with 
the knee cage and cane.  

In June 2001, the appellant underwent a fee-basis 
examination.  He described constant pain, aching, weakness, 
stiffness, swelling, inflammation, instability, a locking 
sensation, lack of endurance, and fatigue associated with his 
right knee.  He indicated that prolonged standing, walking, 
bending, or overuse contributed to a worsening of his 
condition, and that his episodes of increased pain required 
him to stop what he was doing and rest.  It was noted that he 
was wearing his Don-Joy brace because he was unable to 
ambulate without it.  He had an abnormal posture and an 
abnormal gait with a marked limp, which resulted in limited 
function of standing and walking.  The right knee was 
unstable and weak, and it appeared to be swollen without 
redness, heat, effusion, or drainage.  The knee flexed to 100 
degrees, with pain beginning at 10 degrees, and extended to 0 
degrees, with pain at minus 10 degrees.  Both drawer test and 
McMurray sign were negative.  The examiner reported that 
there was a DeLuca issue in regards to the right knee because 
of the pain, weakness, and lack of endurance, with the major 
functional impact being that of pain.  The diagnosis was 
status post right medial meniscectomy with instability that 
had progressed to marked increased dysfunction and limited 
functional capacity of the right knee and leg, based on 
examination findings and the appellant's current history.  

Service connection was granted for residuals of a right knee 
meniscectomy by an August 1979 rating decision, which 
assigned a 10 percent rating under Diagnostic Code 5259 from 
May 14, 1979.  A January 1991 rating decision awarded a 20 
percent rating for the right knee disability under Diagnostic 
Code 5257, effective November 28, 1989.  A 30 percent rating 
was assigned by an October 1998 rating decision, effective 
June 4, 1997.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joint and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

For knee impairment involving recurrent subluxation or 
lateral instability, a 30 percent evaluation is assigned when 
the condition is severe, a 20 percent evaluation is assigned 
if the condition is moderate, and a 10 percent evaluation is 
assigned when the condition is slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  While the evidence shows that the 
appellant wears a brace on his right knee and complains of 
pain on motion in the knee, the clinical findings fail to 
demonstrate that there is more than moderate instability or 
subluxation associated with the right knee condition.  The 
May 2001 clinical findings revealed that the knee was stable 
in full extension, but had both a "jog" of medial laxity 
and 3 to 5 mm of lateral laxity to valgus and varus stress at 
30 degrees of flexion.  These findings do not nearly 
approximate severe subluxation or lateral instability.  
Therefore, the Board finds that the proper rating for the 
appellant's right knee disability, based on instability or 
subluxation, is 20 percent.  

The Board has considered whether the appellant's right knee 
disability can be assigned a higher evaluation based on 
limitation of motion.  Under Diagnostic Code 5260, limitation 
of knee flexion is assigned a 30 percent evaluation when the 
limitation is to 15 degrees, a 20 percent evaluation when 
limitation is to 30 degrees, a 10 percent evaluation when 
limitation is to 45 degrees, and a noncompensable evaluation 
when limitation is to 60 degrees.  Under Diagnostic Code 
5261, limitation of knee extension is assigned a 50 percent 
evaluation when the limitation is to 45 degrees, a 40 percent 
evaluation when the limitation is to 30 degrees, a 30 percent 
evaluation when the limitation is to 20 degrees, a 20 percent 
evaluation when limitation is to 15 degrees, a 10 percent 
evaluation when limitation is to 10 degrees, and a 
noncompensable evaluation when limitation is to 5 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Normal 
extension and flexion of a knee are to 0 and 140 degrees, 
respectively.  38 C.F.R. § 4.71a, Plate II.  

Because the range of motion testing for extension and flexion 
in the appellant's right knee at the June 2001 fee-basis 
examination revealed that extension was to 0 degrees and 
flexion was to 100 degrees, the Board finds that an 
evaluation greater than 30 percent is not warranted for his 
right knee disability based on limitation of motion.  

The Board must consider whether a separate evaluation may be 
assigned for disability in the appellant's right knee under 
VA O.G.C. Prec. Op. No. 23-97, or under VA O.G.C. Prec. Op. 
No. 9-98 and the decisions by the Court in Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991) and Hicks v. Brown, 8 Vet. 
App. 417 (1995).  

Under the provision of VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997), when a veteran with knee disability rated for 
instability also has arthritis and limitation of motion in 
the knee to at least the noncompensable degree, then a 
separate rating may be assigned for the arthritis and 
limitation of motion under Diagnostic Codes 5003, 5260, and 
5261.  

A subsequent GC opinion, VA O.G.C. Prec. Op. No. 9-98 (August 
14, 1998), indicated in a footnote that "[a] separate rating 
for arthritis could also be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59..." under the holding in 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  In 
Lichtenfels, the Court held that "[r]ead together, 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 thus state that 
painful motion of a major joint or groups of joints caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under 
Diagnostic Code 5003, even thought there is no actual 
limitation of motion.  Id. at 488; see also Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995).  

In this instance, while there is limitation of flexion in the 
right knee to 100 degrees, such limitation of flexion does 
not meet the noncompensable level of flexion limitation (60 
degrees) under Diagnostic Code 5260.  Nor is the 
noncompensable level of extension limitation (5 degrees) 
shown in the right knee, because extension is shown to be to 
0 degrees.  Under VA O.G.C. Prec. Op. No. 23-97, if the 
veteran does not at least meet the criteria for a zero 
percent rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, there is no additional disability for 
which a rating may be assigned.  Cf. Degmetich v. Brown, 104 
F. 3d 1328, 1331 (Fed. Cir. 1997).  Because the appellant 
does not have limitation of motion in the right knee that 
meets the noncompensable levels under Diagnostic Codes 5260 
or 5261, a separate disability evaluation is not warranted 
for the arthritis and limitation of motion in his right knee 
under VA O.G.C. Prec. Op. No. 23-97.  

However, because the appellant has painful motion in his 
right knee, and there is X-ray evidence of arthritis in the 
knee, the Board finds that he is entitled to a separate 
evaluation based on arthritis and limited motion in the right 
knee under VA O.G.C. Prec. Op. No. 9-98 and Lichtenfels and 
Hicks.  As the appellant is shown to have moderately severe 
arthritis in his right knee and pain beginning at 10 degrees 
of flexion and at minus 10 degrees of extension, which result 
in functional disability under DeLuca, the Board concludes 
that the evidence demonstrates that he warrants a separate 20 
percent rating for his residuals of a right medial 
meniscectomy, due to the arthritis, painful motion, and 
functional disability associated with the right knee 
disability.  

While the Court has determined that the assignment of more 
than one rating for the same disability constitutes 
impermissible "pyramiding" of benefits under 38 C.F.R. 
§ 4.25, see Brady v. Brown, 4 Vet. App. 203, 206 (1993), it 
held in Fanning v. Brown, 4 Vet. App. 225, 230 (1993) that it 
is possible, though, "for a veteran to have separate and 
distinct manifestations" from the same injury, so as to 
permit the assignment of separate disability ratings.  The 
"critical element" in determining whether separate disability 
rating may be assigned for manifestations of the same injury 
is whether there is overlapping or duplication of 
symptomatology between or among the disorders.  See Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  Because the scars 
associated with the appellant's residuals of a right knee 
meniscectomy involve symptomatology different from the other 
right knee symptomatology, the Board must also consider 
whether a separate compensable evaluation is warranted for 
the right knee scars under 38 C.F.R. § 4.118.  

Under 38 C.F.R. § 4.118, a 10 percent evaluation is assigned 
for a superficial scar when it is poorly nourished with 
repeated ulceration (Diagnostic Code 7803), or when it is 
tender and painful on objective demonstration (Diagnostic 
Code 7804).  Scars may also be rated under Diagnostic Code 
7805 as for limitation of function of the body part affected.  
The June 2001 examination revealed that the scarring 
associated with the appellant's residuals of a right medial 
meniscectomy is tender.  Resolving all doubt in the veteran's 
favor, the Board finds that a separate 10 percent rating is 
warranted for tender and painful scarring under Esteban and 
Diagnostic Code 7804.  


ORDER

Extension of the temporary total disability rating assigned 
for the appellant's December 2000 right knee surgery is 
granted from March 1, 2001, to May 16, 2001, under 38 C.F.R. 
§ 4.30, subject to the laws and regulations governing the 
award of VA monetary benefits.  

A rating greater than 20 percent for residuals of a right 
medial meniscectomy, based on instability or subluxation, is 
denied.  

A separate 20 percent rating is granted for residuals of a 
right medial meniscectomy, based on arthritis, subject to the 
laws and regulations governing the award of VA monetary 
benefits.  

A separate 10 percent rating is granted for residuals of a 
right medial meniscectomy, based on painful and tender 
scarring, subject to the laws and regulations governing the 
award of VA monetary benefits.  


REMAND

The Board notes that the April 2001 rating decision denied 
the appellant's claim for service connection for an acquired 
psychiatric disorder, and he was notified of that decision in 
April 2001.  In a January 2002 statement, the appellant's 
representative requested that the statement be construed as a 
notice of disagreement (NOD) as to the denial of service 
connection for an acquired psychiatric disorder by the April 
2001 rating decision.  The Board considers the January 2002 
statement as a timely filed NOD as to the denial of service 
connection for an acquired psychiatric disorder by the April 
2001 rating decision.  However, the RO has not issued the 
appellant an SOC on the issue.  Under the holding by the 
Court in Manlincon v. West, 12 Vet. App. 238 (1999), the 
January 2002 NOD initiated review by the Board of the RO's 
denial of service connection for an acquired psychiatric 
disorder, and the issue must be remanded to have the RO issue 
an SOC regarding the claim.  Because an appeal of the issue 
has not been perfected by the appellant, the Board does not 
have jurisdiction of the issue.  

The Board notes that a claim of entitlement to service 
connection for an acquired psychiatric disorder was first 
denied by an October 1998 rating decision that became final 
when the appellant did not timely file an appeal of the 
decision after receiving notification thereof in October 
1998.  Hence, his claim now is whether new and material 
evidence has been submitted to reopen the previously denied 
and final claim of entitlement to service connection for an 
acquired psychiatric disorder.  

In order to insure that the appellant receives his procedural 
due process rights, the Board finds that the claim of 
entitlement to service connection for an acquired psychiatric 
disorder must be remanded for the following actions:  

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is subsequently provided 
by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued 
also should be considered.  

2.  The RO should issue the appellant and his 
representative an SOC with regard to the issue 
of whether new and material evidence has been 
submitted to reopen a claim of entitlement to 
service connection for an acquired psychiatric 
disorder.  They should be informed of the 
requirement of filing a timely substantive 
appeal subsequent to receipt of the SOC, in 
order to perfect the claim and thereby place it 
within the jurisdiction of the Board.  They 
should be afforded the appropriate period of 
time in which to file a substantive appeal 
after they have been issued the SOC.  

The Board expresses its appreciation in advance to the RO for 
its assistance in undertaking the requested action and trusts 
that this action will be attended to in an expeditious manner 
as mandated by the Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes) and VBA's 
Adjudication 

Procedure Manual, M21-1, Part IV.  No additional action is 
required by the appellant until he receives further 
notification from VA.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



